Striking Papers from Files.
SOMMERVILLE, J.
Counsel for the Natalie Oil Company et al., having brought to the attention of the court that relators have attached to the argument made on their behalf, in applying to this court for a writ of prohibition or mandamus to the trial judge, a certain document which was not a part of the record of this cause in the district court, said document being signed by J. W. Marston, and which is considered to bear upon the issue presented for consideration and decision, and the court being of opinion that it can neither consider the same nor require the respondent judge to do so;
And it further appearing that counsel for the plaintiff the Natalie Oil Company have attached to their motion a counter affidavit of J. W. Marston and other documents, which form no part of the record of the district court; and, again, that counsel for relator have filed other documents in answer to those filed by counsel for plaintiff:
It is ordered that the documents signed by J. W. Marston, of dates April 17 and 24,1915, and all other documents filed by plaintiff and defendant in this court which were not filed in this cause in the first judicial district court of Louisiana, in and for the parish of Caddo, be withdrawn from the files of the court.